Title: From Benjamin Franklin to James Searle, [25 January 1781]
From: Franklin, Benjamin
To: Searle, James


Passy, Thursday [January 25, 1781]
Mr Franklin presents his Compliments to Mr Searle, is glad to hear of his safe Arrival from Holland; and thanks him for his Care of the Letter from Leiden.
Mr Franklin will be happy to have the Company of Mr Searle at Dinner on Sunday next, if it may suit Mr Searle to do him that honour.
 
Addressed: Honble. Mr Searle / Hotel de Valois / Paris /
Endorsed: Recd. Friday 26. Janry. 81 Dor. Franklins Note 25. Janry. 1781
